344 So. 2d 870 (1977)
Carol Jean SHERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 75-572.
District Court of Appeal of Florida, Fourth District.
March 18, 1977.
Richard L. Jorandby, Public Defender, and Daniel T. O'Connell, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Basil S. Diamond, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant-defendant, Carol Jean Sherman, appeals a judgment of guilty and imposition of sentence from a conviction for assault and battery.
*871 Appellant was charged by information with aggravated assault. After a jury trial, appellant was found guilty of assault and battery. The appellant was adjudged guilty and sentenced to one year imprisonment, after serving four months she was to be placed on probation for one year and eight months.
The sole question presented for our determination is whether the trial court had authority to impose probation beyond the period of maximum sentence.
This question has recently been answered by this court in Holmes v. State, 343 So. 2d 632 (Fla. 4th DCA, opinion filed February 11, 1977); and Heatherly v. State, 343 So. 2d 54 (Fla. 4th DCA, opinion filed February 25, 1977). A trial judge is permitted to enter a split sentence but the combined period cannot exceed the maximum period of time provided for that particular crime. The probationary sentence in this case is excessive by one year. Appellant's sentence is hereby modified to eliminate the last year of her probationary period.
As modified the judgment and sentence are affirmed.
MAGER, C.J., and CROSS and ALDERMAN, JJ., concur.